DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2012/0049427 to Hsu in view of US Patent 5097928 to Enders et al.
Re: claim 1.  Hsu shows in figure 1 a vehicle suspension assembly comprising:
a spring tube 10;
a spring component or the gas in element 11 disposed within said spring tube 10; a damper tube, as labeled, slidably coupled to an interior of said spring tube as 
a pressure compensation feature disposed within said through shaft, said pressure compensation feature comprising:
a chamber of fluid below the floating piston disposed within the through shaft; a chamber of fluid 23 disposed within the through shaft; and
a floating piston, as labeled, disposed between said chamber of fluid below the floating piston and said chamber of fluid 23 and disposed within the through shaft, said floating piston providing fluidic isolation of said chamber of fluid 23 from said chamber below the floating piston and said floating piston maintaining said fluidic isolation during movement of said floating piston toward said chamber of fluid below the floating piston and movement of said floating piston away from said chamber of fluid below the floating piston, 



























See Next Page.





[AltContent: textbox (Damper tube      (claim 8))]
[AltContent: textbox (Damper tube      (claim 1))][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one filter)][AltContent: arrow][AltContent: textbox (Floating piston)][AltContent: arrow]
    PNG
    media_image1.png
    697
    591
    media_image1.png
    Greyscale




said pressure compensation feature achieving pressure compensation by compression of said chamber below the floating piston during said movement of said floating piston toward said chamber below the floating piston, and said pressure compensation feature achieving said pressure compensation by decompression of the chamber below the floating piston during the movement of the floating piston away from the chamber below the floating piston, but is silent with regards to the chamber below the floating piston including pressurized gas.
	Enders et al. teach in figure 3 the use of a vehicle suspension assembly having a chamber 26 below the floating piston 28 being filled with pressurized gas as taught in col. 4 lines 32-33.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the chamber below the floating piston of Hsu to have included pressurized air, in view of the teachings of Enders et al., in order to provide a compensation effect as taught by Enders et al. in col. 4 line 32.
	Re: claims 2 and 9.  Hsu, as modified, teaches in figure 1 of Hsu the use of a mounting component 12 coupled to the spring tube 10.
	Re: claims 3 and 10.  Hsu, as modified, teaches in figure 1 of Hsu the limitation wherein the spring component is selected from the group consisting of: a coiled spring and an air spring or particularly an air spring i.e. the gas in element 11.

	Re: claim 5.  Hsu, as modified, teaches in figure 1 of Hsu the limitation wherein the pressure compensation feature further comprises a flow restrictor 221 or 222 coupled to the chamber of fluid as shown in Hsu.
	Re: claims 6 and 7.  Hsu, as modified, teaches in figure 1 of Hsu the limitation wherein the flow restrictor is comprised of at least one filter as labeled.  With regards to the plurality of filters limitation, see the plurality of disks shown in figure 1 in the area of the labeled at least one filter.
	Re: claim 8.  Hsu shows in figure 1 a vehicle suspension assembly comprising: a spring tube 10; a spring component or the gas in element 11 disposed within the spring tube 10, a damper tube, as labeled, fixedly coupled to the spring tube, the damper tube having recirculation channels 221, 222 formed therein particularly when element 20 slides more within element 10; an adjustable valve 28, 31 or the labeled at least one filter coupled to the damper tube via intervening elements, as broadly recited, a through shaft 20 disposed within the spring tube 10 and the damper tube, as labeled, as shown; a damper piston 22 disposed within the damper tube and coupled to the through shaft 20 as shown, a pressure compensation feature disposed within the through shaft, the pressure compensation feature comprising:
a chamber of fluid below the floating piston disposed within the through shaft; a chamber of fluid 23 disposed within the through shaft; and

	Enders et al. teach in figure 3 the use of a vehicle suspension assembly having a chamber 26 below the floating piston 28 being filled with pressurized gas as taught in col. 4 lines 32-33.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the chamber below the floating piston of Hsu to have included pressurized air, in view of the teachings of Enders et al., in order to provide a compensation effect as taught by Enders et al. in col. 4 line 32.
	Re: claim 11.  Hsu, as modified, teaches in figure 1 of Hsu the limitation wherein the through shaft 20 does not translate with respect to the spring component 11 
	Re: claim 12.  Hsu, as modified, teaches in figure 1 of Hsu a mounting component 21 coupled to the through shaft 20.
Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.   Examiner maintains that there is currently nothing to preclude Examiner from interpreting element 20 of Hsu as the through shaft.  Examiner further maintains that the floating piston, as labeled in the annotated figure on pg. 4 of the non-final Office action of 4/15/21, and the recited chambers shown above and below the floating piston are clearly shown disposed within the through shaft 20.  Accordingly, the above rejections have been maintained. 


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
November 6, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657